These actions involve the foreclosure of two mortgages on real property located in the village of Canastota, N. Y. In May, 1922, one Torrey, who owned the property, gave a purchase-money mortgage thereon to one Weaver for the sum of $14,000. This mortgage was subsequently assigned to the plaintiff Crisp. Subsequently the property was transferred to the defendant Lewis. During Lewis’ ownership she gave a mortgage to plaintiff Goff in the sum of $2,500. She also gave Goff a chattel mortgage as collateral security for the payment of the real estate mortgage *920which chattel mortgage covers personal property used in the operation of the premises for hotel purposes. There is unpaid on the Crisp mortgage $10,000 of the principal indebtedness with interest from June 6, 1936. There is unpaid on the Goff mortgage $1,560, with interest from September 6, 1936. Both actions were tried together in the Madison County Court. In both actions the only relief asked for was the foreclosure of the mortgages. It is the contention of the plaintiff Goff that Mrs. Crisp became the record owner of the premises and that her mortgage merged and also that he is entitled to recover damages for the conversion of the personal property covered by the chattel mortgage. His action was not in conversion but one in foreclosure. There is no proof in the record that Crisp ever took the record title to this property and the County Court held that there was no merger. If plaintiff has a claim for the conversion of personal property he may maintain such an action against the responsible parties. The evidence sustains the findings. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.